By the Court.
It does not appear, that any exception was taken, either 'before the auditor, or in the county court, in regard to the regularity of the school meeting the 27th of October, 1848. We think that being the case, and no such question being on the face of the rejsort stated by the auditor, it is too late to raise the objection here. If it had been taken before the auditor, it might have been obviated by proof, and the presumption must now be, that such would have been the case.
In regard to the right to recover for the work what it was worth to plaintiff to do it, we see no objection. He was employed by the *299district “ to superintend the repairs of the school househe did it in good faith and with as much diligence and skill, as he did his own business, or as the district had any just gfound to expect of him, knowing his habits and ability in this respect. "We think when one employs an agent, knowing his incompetency, if he does his best, he is entitled to compensation. We understand the county court entered judgment for that sum and the other items alldwed by the auditor, about which there is no dispute, (although we have not been furnished with any copy of the exceptions allowed by the county court.)
The plaintiff certainly was not bound to job the work and it does not appear, that if he had hired it done by others, it would finally have cost less. Men who are deficient in “ shrewdness and skilfulness,” as the auditor expresses the plaintiff’s deficiences, are quite as likely to do work themselves reasonably cheap, as they are to get it done by others under their management and control.
Judgment' affirmed.